Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.

  LATARA DURAND, individually,

         Plaintiff,

  v.

  MICHELLE BARNES, EXECUTIVE DIRECTOR, COLORADO DEPARTMENT OF
  HUMAN SERVICES, in her official capacity;

  ANDERS JACOBSON, DIRECTOR, COLORADO DIVISION OF YOUTH SERVICES,
  in his official capacity;

  ERIK JULIUS, DIRECTOR, LOOKOUT MOUNTAIN YOUTH SERVICES CENTER
  in his official capacity;

  MARI SHULL, individually;

  JEREMY EBERSBACH, individually;

         Defendants.



                            COMPLAINT WITH JURY DEMAND



         COMES NOW, the Plaintiff, Latara Durand, by and through her attorneys, Thomas

  H. Mitchiner of Mitchiner Law, LLC, and Steven Murray of Murray Law, LLC, to submit

  her Complaint with Jury Demand against the following Defendants: (1) Michelle Barnes,

  Executive Director, Colorado Department of Human Services, in her official capacity; (2)

  Anders Jacobson, Director, Colorado Division of Youth Services, in his official capacity;

  (3) Erik Julius, Director, Lookout Mountain Youth Services Center, in his official capacity;
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 2 of 21




  (4) Mari Shull, in her individual capacity; and (5) Jeremy Ebersbach, in his individual

  capacity.

                                 NATURE OF THE CASE

         Latara Durand [Durand] is a Black female. She is a former employee at Lookout

  Mountain Youth Services Center [Lookout Mountain], a Colorado juvenile criminal

  correctional facility. During Durand’s employment at the Lookout Mountain facility, she

  was the victim of a violent physical attack by a male inmate while she was performing

  guard duties.

         Upon Durand’s return to work after the attack, the male inmate threatened to kill

  her and to continue to assault her physically. The inmate communicated this threat to

  Durand’s co-workers. Moreover, the male inmate made several intimidating and

  threatening physical gestures to Durand.

         Lookout Mountain did not protect Durand after the violent attack.

         Lookout Mountain caused Durand to suffer severe and continuing economic

  losses and professional harm, emotional pain and suffering, mental anguish, fear for her

  safety, loss of enjoyment of life, humiliation, and embarrassment, and physical pain and

  suffering.

         Durand asserts claims for (1) racially discriminatory treatment in the terms and

  conditions of her employment, including but not limited to work assignments, transfer,

  and promotion opportunities; (2) a hostile work environment based on race; and (3) a

  violation of the policies of Lookout Mountain, and/or the Colorado Division of Youth




                                             -2-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 3 of 21




  Services, and/or the Colorado Department of Human Services, prohibiting race

  discrimination in employment.

                                 JURISDICTION AND VENUE

         1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. Sections 1331

  and 1343. This action is authorized and instituted pursuant to 42 U.S.C. Sections 1981

  and 1983, and the Equal Protection Clause of the Fourteenth Amendment of the United

  States Constitution. Jurisdiction supporting Plaintiff’s claims for attorney’s fees and costs

  is conferred by 42 U.S.C. § 1988.

         2.     This Court has supplemental jurisdiction over Durand’s state law claims

  pursuant to 28 U.S.C. § 1367.

         3.     The employment practices alleged herein to be unlawful were committed

  within the jurisdiction of the United States District Court for the District of Colorado.

         4.     Venue is proper pursuant to 28 U.S.C. § 1391.

                                            PARTIES

         5.     Plaintiff Durand is a Black female, thirty-one years of age.

         6.     Durand is a resident of the City and County of Denver, State of Colorado.

         7.     Defendant, Michelle Barnes, Executive Director, Colorado Department of

  Human Services [Department], is a defendant in her official capacity.

         8.     The Department of Human Services is an agency of the State of Colorado.

  Suit is brought against Barnes/the Department in its official capacity for prospective

  injunctive and equitable relief.




                                               -3-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 4 of 21




         9.     Anders Jacobson, Director, Colorado Division of Youth Services [DYS], is a

  defendant in his official capacity.

         10.    DYS is an agency/division/entity of the State of Colorado. Suit is brought

  against Jacobson/DYS in its official capacity for prospective injunctive and equitable relief

         11.    Erik Julius, Director, Lookout Mountain Youth Services Center [Center], is

  a defendant in his official capacity.

         12.    The Center is an agency/division/entity of the State of Colorado. Suit is

  brought against Julius/the Center in its official capacity for prospective injunctive and

  equitable relief

         13.    Except where specifically designated, Defendants Barnes/the Department,

  Jacobson/DYS, and Julius/Center are collectively referenced herein as “Lookout

  Mountain” and/or the “Lookout Mountain Defendants.”

         14.    Defendant Mari Shull is a resident of and domiciled in the State of Colorado.

  At all times relevant to this Complaint, she was employed by the Lookout Mountain

  Defendants as the Assistant Director of Lookout Mountain. Suit is brought against Shull

  in her individual capacity for monetary relief.

         15.    Defendant Shull was involved in the day-to-day operations of Lookout

  Mountain and had direct responsibility for the supervision of Durand.

         16.    Defendant Shull, as Assistant Director, was in a position to help Durand

  avoid the harm and discrimination she suffered during her employment, and Shull did not

  act to prevent the harm and discrimination to Durand. Shull exercised direct control,




                                              -4-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 5 of 21




  supervision, and policymaking, decision-making authority concerning the adverse

  employment actions which harmed Durand.

         17.    Upon information and belief, Defendant Jeremy Ebersbach is a resident of

  and domiciled in the State of Colorado. At all times relevant to this Complaint, Ebersbach

  was employed by the Lookout Mountain Defendants as an Interim Unit Manager at

  Lookout Mountain. Suit is brought against Ebersbach in his individual capacity for

  monetary relief.

         18.    Defendant Ebersbach was involved in the day-to-day operations of Lookout

  Mountain and had direct responsibility for the supervision of Durand.

         19.    Defendant Ebersbach, as Interim Unit Manager, was in a position to help

  Durand avoid the harm and discrimination she suffered during her employment and

  Ebersbach did not act to prevent the harm and discrimination to Durand. Ebersbach

  exercised direct control, supervision, and policymaking, decision-making authority

  concerning the adverse employment actions which harmed Durand.

                                   BACKGROUND

         20.    Durand began working for Lookout Mountain in March 2012.

         21.    Durand was constructively discharged from Lookout Mountain on or about

  July 24, 2017.

         22.    At the time of her separation from employment, Durand held the position of

  Youth Services Specialist II.

         23.    Durand supervised employees serving in the Youth Services Specialist I

  position.



                                             -5-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 6 of 21




        24.    Durand supervised approximately five to fifteen staff members depending

  the day of the week.

        25.    In addition to supervising other Lookout Mountain employees, Durand was

  also responsible for ensuring that the unit was safe and secure for staff and inmates.

        26.    Throughout her time working for Lookout Mountain, Durand received

  positive performance reviews and received no severe discipline.

        27.    Lookout Mountain is an intensive secure treatment facility for approximately

  140 male juvenile offenders. The inmates occupy four housing units.

        28.    Durand worked in the Spruce Unit. The Spruce unit housed about 40

  juveniles. The Spruce Unit was one of four housing units at Lookout Mountain.

        29.    Lookout Mountain is designed to meet the needs of the Division of Youth

  Services’ [DYS] highest risk youth and accepts referrals from all four of the DYS’s

  management regions.

        30.    Lookout Mountain utilizes a multi-disciplinary team [MDT] approach. The

  MDT process provides a structured setting for the development of individualized

  treatment plans, treatment plan review, and case related decision-making. Whenever

  there is an issue with an inmate, the MDT meets and discusses how to best handle the

  problem to protect the inmate, other inmates, and staff.

        31.    Defendant Shull was an Assistant Director at Lookout Mountain. Shull had

  supervisory control over Durand.

        32.    Defendant Ebersbach was an Interim Unit Manager at Lookout Mountain.

  Ebersbach was Durand's direct supervisor, and he had supervisory control over Durand.



                                             -6-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 7 of 21




            33.      Brian Davis [Davis], a White male, and Kirsten Gonzalez [Gonzalez] were

  Behavioral Health Specialists at Lookout Mountain.

            34.      Davis and Gonzalez worked with inmates assigned to Durand

                                      GENERAL ALLEGATIONS

            A.       Attack on Durand by Inmate

            35.      On or about May 22, 2017, an inmate named John Doe [Doe]1, a male

  inmate in Durand’s unit, physically assaulted her.

            36.      At the time of the attack, Doe was fifteen years of age.

            37.      Doe was physically larger and stronger than Durand.

            38.      Durand is five-feet tall.    At the time of the incident, she weighed

  approximately 140 pounds.

            39.      She estimates that Doe is five feet, ten inches tall, and weighed 230 pounds.

            40.      On the day in issue, Doe engaged in two physical confrontations [fights]

  with male inmates.

            41.      Durand, at approximately 3:00 p.m., witnessed the second fight, in which

  Doe was fighting with an inmate who was much smaller than Doe. She intervened and

  stopped the fight.

            42.      Subsequently, at around 7:00 p.m., Durand noticed that Doe was not

  following his program, i.e., failing to use proper conduct procedures designed for him by

  the MDT, concerning how he was sitting on a chair and the direction he was facing.

            43.      Durand instructed Doe to follow his program, but Doe refused.


  1
      John Doe is a pseudonym.


                                                  -7-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 8 of 21




         44.    Because of Doe’s refusal to follow Durand’s instructions, Durand informed

  him that he would have to go to his room.

         45.    At approximately 7:05 p.m., Durand walked Doe to his room and began to

  unlock the door. As she was unlocking the door, Doe attacked her from behind, hitting

  her in the back of the head, and knocking her to the floor.

         46.    Durand’s injuries were severe. She was treated in the Emergency

  Department at St. Anthony’s Hospital in Lakewood, where she diagnosed as suffering a

  Grade II Concussion and other neck injuries.

         47.    The next day, May 23, 2017, Durand was treated by physicians at the

  Concentra Urgent Care medical facility, where her diagnosis was confirmed.

         48.    Durand's medical providers advised her to take one week off work and after

  that, return to work on modified duty.

         B.     Durand’s Return to Work

         49.    At Lookout Mountain, each unit has a control desk. The control desk

  maintains the traffic in the unit, acting as a hub for direction and control of the inmates.

         50.    Upon Durand’s return to work, her modified duties required her to: (1) work

  at the control desk; (2) have a staff member present every time inmates were around her;

  and (3) never be alone with Doe.

         51.    After the incident, Doe’s MDT met to discuss how to handle the new issues.

  Doe’s MDT consisted of Brian Davis, Doe’s Behavioral Specialist, Ebersbach, Durand’s

  supervisor, and Shull, an Assistant Director.




                                              -8-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 9 of 21




        52.    The MDT placed Doe on a new Special Management Plan, requiring him to

  stay away from other inmates.

        53.    The MDT did not take any steps to protect Durand from Doe while she was

  working.

        54.    When Durand was performing her modified duties as the control desk staff

  member, she was required to check on all inmates secured in their rooms every fifteen

  minutes.

        55.    Accordingly, Durand was required to check on Doe every fifteen minutes.

  On each occasion, Doe would stand at the window and glare at her. Ms. Durand found

  Doe’s conduct to be intimidating and threatening.

        56.    Because of Doe’s behavior, Durand was forced to ask other staff members

  to perform the room check duty for Doe.

        C.     Inmate’s Threat on Durand’s Life

        57.    Doe threated to kill Ms. Durand.

        58.    After Durand’s return to work in modified duty status and her assignment to

  the control desk, Doe, in a meeting with Davis, Doe’s counselor, that was overheard by

  Gonzalez, a counselor who shared an office with Davis, asked if Ms. Durand was

  “pressing charges against him.”

        59.    Doe stated that he would continue to assault Durand and he would kill her

  if she pressed charges against her.

        60.    Davis did not report this information to management, nor did he create a

  Safety Plan to protect Durand from Doe.



                                            -9-
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 10 of 21




         61.    Gonzalez, upon hearing Doe’s threat, approached Durand at the control

  desk and asked her to go to a room. The room had glass doors. Through the doors,

  Durand observed Davis and Doe walking through the control room at Spruce, and Doe

  was glaring at her with clenched fists.

         62.    At this time, Gonzalez informed Durand that she had heard Doe, in talking

  with Davis about Durand pressing charges against him, state that he would kill Durand if

  she pressed charges against him.

         D.     Ms. Durand’s Futile Requests for Help

         63.    Durand acted in a good-faith and professional manner in reaching out to

  Ebersbach, her supervisor, and Shull, an Assistant Director, in seeking to move forward

  after the attack.

         64.    Durand found Ebersbach and Shull to be indifferent and mean-spirited in

  responding to her concerns and reasonable requests regarding her safety in the

  workplace.

         65.    Durand, upon learning of Doe’s threat to her life, reported the threat to

  Ebersbach, her direct supervisor.

         66.    Durand requested Shull and Ebersbach to transfer her from Doe’s unit.

         67.    Shull and Ebersbach refused to transfer Doe.

         68.    Durand regularly and repeatedly asked Ebersbach and Shull to schedule

  her so that she did not have to work with Doe, and each time they refused to help her.

         69.    Durand requested Ebersbach to protect her from Doe. In response,

  Ebersbach did not act to protect Doe, stating: “there is nothing I can do.”



                                             - 10 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 11 of 21




        70.    Ebersbach directed Durand to speak with Shull, an Assistant Director.

        71.    Durand met with Shull.

        72.    Shull informed Durand that: (1) she would not move Doe out of the Unit

  where Durand was working; (2) she would not transfer Doe from the unit where Durand

  was working; and (3) neither Shull nor Lookout Mountain would call the police concerning

  Doe’s threats to continue to assault Durand and to kill Durand.

        73.    Schull did not offer/propose taking any steps to protect Durand.

        74.    In contrast to the way Lookout Mountain treated Durand, Lookout Mountain

  protected a similarly situated, White female guard, serving as a Youth Services Specialist

  II, the same job held by Durand.

        75.    An inmate had assaulted the White female. Lookout Mountain moved the

  inmate away from the White female’s unit, as she requested.

        76.    Lookout Mountain did not provide Durand the same treatment as provided

  to the White female guard.

        E.     Durand’s Separation from Employment

        77.    After the incident, Durand contacted the Jefferson County District Attorney’s

  Office [District Attorney] to initiate action against Doe for her protection. Doe has

  cooperated with the District Attorney concerning all proceedings.

        78.    For the last three months of her tenure with Lookout Mountain, Durand

  continued to suffer from physical injuries, anxiety, post-traumatic stress disorder, and

  panic attacks. These conditions/symptoms forced her to leave work early on many

  occasions.



                                            - 11 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 12 of 21




            79.   During the last three weeks of Durand’s employment, in discussions with

  Schull, after Schull and Ebersbach, refused to transfer Doe, Durand raised the issue of

  applying for a promotion to Youth Services Specialist III. In this position, Durand would

  have campus-wide duties and work the graveyard shift, approximately 10:00 p.m. to 8:00

  a.m.

            80.   In the discussion concerning Durand’s potential application for a promotion,

  Schull did not guarantee or encourage Ms. Durand to apply; however, she stated that the

  assaults on guards working the graveyard shift were more severe/egregious than non-

  graveyard shifts. At this point, Durand began sobbing.

            81.   A few days later, Ms. Durand submitted her resignation and two-week

  notice.

            82.   After enduring three months of this intolerable treatment, Ms. Durand was

  constructively discharged from employment in July of 2017.

            83.   As a direct and proximate result of the Defendants’ conduct, Durand has

  suffered severe and continuing economic losses and professional harm, emotional pain

  and suffering, mental anguish, fear for her safety, loss of enjoyment of life, humiliation,

  and embarrassment, and physical pain and suffering.


                                     CLAIMS FOR RELIEF

                                           First Claim

                        [Race Discrimination - Disparate Treatment]
                     [42 U.S.C. Section 1983 and 42 U.S.C. Section 1981]

             (Against Defendants Shull and Ebersbach in their individual capacities,
                and the Lookout Mountain Defendants, in their official capacities)


                                              - 12 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 13 of 21




         84.    Durand hereby incorporates all allegations contained in this Complaint as

  though fully set forth herein.

         85.    This claim is brought against Defendants Shull and Ebersbach, in their

  individual capacities, seeking monetary relief.

         86.    This claim is brought against the Lookout Mountain Defendants, in their

  official capacities, seeking prospective injunctive relief and equitable relief.

         87.    Defendants Shull and Ebersbach, acting in their individual capacities, are

   “persons” under 42 U.S.C. § 1983.

         88.    The Lookout Mountain Defendants, acting in their official capacities, are

  “persons” for purposes of prospective injunctive relief under 42 U.S.C. § 1983.

         89.    Defendants were always acting under color of state law.

         90.    Title 42 U.S.C. § 1983 (“Section 1983”) is the jurisdictional vehicle

  appropriate to obtain relief against a state actor for a violation of 42 U.S.C. § 1981

  (“Section 1981”)

         91.    Also, Section 1983 is the jurisdictional vehicle appropriate to obtain relief

  against a state actor for a violation of the Equal Protection Clause of the Fourteenth

  Amendment of the United Constitution.

         92.    The Lookout Mountain Defendants and Shull and Ebersbach: (1) deprived

  Durand of her federal right to be free from race discrimination in employment as

  guaranteed by Section 1981 and the Equal Protection Clause of the Fourteenth

  Amendment of the United States Constitution; and (2) are persons acting under color of

  state law.


                                              - 13 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 14 of 21




         93.      Section 1981 prohibits race discrimination in employment, in securing that

  all persons: (1) the full and equal benefit of all laws and proceedings for the security of

  persons and property as is enjoyed by white citizens; (2) the enjoyment of all benefits,

  privileges, terms and conditions of the employment relationship; and (3) the rights

  protected by Section 1981 are protected against          impairment under color of state

  law.ERAL CIVIL RIGHTS STATUTES

         94.      Durand, a Black female, is a member of a protected class under Section

  1981 and the Equal Protection Clause of the Fourteenth Amendment of the United States

  Constitution.

         95.      Durand was qualified and satisfactorily performing her job.

         96.      Durand was subjected to racial discrimination in the terms and conditions

  of her employment, including but limited to: (1) Defendants refusal to protect Durand from

  Doe; (2) denying Durand’s requests to be transferred out of Doe’s unit; (3) refusing to

  transfer Doe from Durand’s unit; (4) refusing to call the police concerning Doe’s threats

  to continue to assault Durand and to kill Durand; (5) effectively denying her the right to

  apply for a promotion; (6) creating and maintaining a hostile work environment based on

  race and failing to remedy the environment; and (7) creating and maintaining intolerable

  conditions for Durand’s employment resulting in her involuntary separation from

  employment.

         97.      Defendants discriminatory actions against Durand were taken under

  circumstances giving rise to an inference of discrimination.




                                              - 14 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 15 of 21




         98.    Defendants denied Durand: (1) the protections against race discrimination

   provided by Section 1981 in the terms and conditions of her employment; and (2) her

   constitutionally protected rights, under the Equal Protection Clause of the Fourteenth

   Amendment, when they intentionally and recklessly acted to deny her equal protection

   under the law based upon race.

         99.    Durand’s race was a motivating factor for Defendants’ actions.

         100.   Defendants Shull and Ebersbach intentionally discriminated against Durand

  because of her race.

         101.   Defendants Shull and Ebersbach are not entitled to qualified immunity for

  the complained of conduct.

         102.   Defendants Shull and Ebersbach intentionally discriminated against Durand

  because of her race, depriving Durand of an actual constitutional and statutory right, the

  right to be free from race discrimination in employment guaranteed by the Equal

  Protection Clause of the Fourteenth Amendment to the United States Constitution and by

  Section 1981.

         103.   Durand’s right to be free from racial discrimination, including the right to be

  free from a hostile work environment based on race, was clearly established at the time

  of the Shul’sl and Ebersbach’s actions against Durand. The conduct by Shull and

  Ebersbach violated clearly established rights belonging to Durand of which a reasonable

  person in Shull’s and Ebersbach’s positions knew or should have known.

         104.   The Defendants engaged in race discrimination against Durand pursuant to

  its custom, policy, or practice to engage in race discrimination in employment.



                                             - 15 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 16 of 21




         105.   Defendants’ conduct was willful, wanton and in reckless disregard of

  Durand's federally protected rights, and was the proximate cause of significant injuries,

  damages, and losses that she incurred.

         106.   Defendants’ treatment of Durand constitutes: (1) intentional, unlawful, racial

  discrimination guaranteed by 42 U.S.C. § 1981, as asserted through the jurisdictional

  vehicle of 42 U.S.C. § 1983; and (2) intentional, unlawful, racial discrimination guaranteed

  by under the Equal Protection Clause of the Fourteenth Amendment, as asserted through

  the jurisdictional vehicle of 42 U.S.C. § 1983.

                                         Second Claim

                        [Race Discrimination - Hostile Work Environment]
                        42 U.S.C. Section 1983 and 42 U.S.C. Section 1981]

           (Against Defendants Shull and Ebersbach in their individual capacities,
              and the Lookout Mountain Defendants, in their official capacities)

         107.   Durand hereby incorporates and restates all allegations previously asserted

  in this Complaint as though fully incorporated herein.

         108.   This claim is brought against Defendants Shull and Ebersbach, in their

  individual capacities, seeking monetary relief.

         109.   This claim is brought against the Lookout Mountain Defendants, in their

  official capacities, seeking prospective injunctive relief and equitable relief.

         110.   Section 1981 prohibits racial discrimination in the form of a hostile work

  environment based on race.




                                              - 16 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 17 of 21




         111.   The Equal Protection Clause of the Fourteenth Amendment to the United

  States Constitution prohibits racial discrimination in the form of a hostile work

  environment, based on race.

         112.   Defendants in consideration of all the facts, in a cumulative manner,

  intentionally created, tolerated, and perpetuated a hostile and abusive work environment,

  based upon race, against Durand.

         113.   Defendants conduct directed at Durand subjected her to materially adverse

  conduct, which was unwelcome and offensive.

         114.   Defendants conduct directed at Durand subjected her to materially adverse

  conduct which was sufficiently severe and/or pervasive as to alter the terms, conditions

  adversely, and privileges of Durand ’s employment;

         115.   Defendants conduct directed at Durand subjected her to materially adverse

  conduct which created an abusive working environment for Durand, including but not

  limited to: (1) Defendants refusal to protect Durand from Doe; (2) denying Durand’s

  requests to be transferred out of Doe’s unit; (3) refusing to transfer Doe from Durand’s

  unit; (4) refusing to call the police concerning Doe’s threats to continue to assault Durand

  and to kill Durand; (5) effectively denying her the right to apply for a promotion; (6) creating

  and maintaining a hostile work environment based on race and failing to remedy the

  environment; and (7) creating and maintaining intolerable conditions for her employment

  resulting in her involuntary separation from employment.




                                               - 17 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 18 of 21




            116.   Defendants conduct directed at Durand subjected her to materially adverse

  conduct. Which created an abusive working environment, was racial in nature, and/or

  specifically and solely directed at Durand, because of her protected class.

            117.   Defendants are liable for subjecting Durand to the racially hostile work

  environment.

            118.   Defendants Shull and Ebersbach were Durand ’s supervisors. As described

  herein, Shull and Ebersbach engaged in creating and maintaining the hostile work

  environment. The hostile work environment resulted in Durand's adverse tangible

  employment action, involuntary separation from employment in the form of constructive

  discharge.

            119.   In addition to, or in the alternative to the contention in the above paragraph,

  Defendants are liable for subjecting Durand to the racially hostile work environment claim

  because Shull and Ebersbach engaged in creating and maintaining the hostile work

  environment, as described above, and the action did not result in a tangible employment

  action.

            120.    In addition to, or in the alternative to the contentions in the above two

  paragraphs, Defendants are liable for subjecting Durand to the racially hostile work

  environment claim because Durand was subjected to racial harassment by co-workers,

  supervisors, and third parties (Doe), and Durand’s supervisors and managers knew or

  should have known of all the materially adverse conduct in issue.

            121.    Defendants failed to: (1) stop the materially adverse conduct in issue;

  and (2) implement reasonably prompt and appropriate corrective action.



                                                - 18 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 19 of 21




         122.     Each successive episode of Defendants’ cumulative conduct against

  Durand, constituting the hostile work environment, had its predecessors, and the impact

  of the separate incidents accumulated such that the unlawful work environment created,

  exceeded the sum of any individual episode.

         123.    Defendants' treatment of Durand constitutes: (1) intentional, unlawful, racial

  discrimination, in the form of a hostile work environment based on race, as guaranteed

  by 42 U.S.C. §1981, as asserted through the jurisdictional vehicle of 42 U.S.C. § 1983;

  and (2) intentional, unlawful, racial discrimination, in the form of a hostile work

  environment based on race, guaranteed by under the Equal Protection Clause of the

  Fourteenth Amendment, as asserted through the jurisdictional vehicle of 42 U.S.C.

  Section 1983.

                                          Third Claim

                                     [Breach of Contract]

            (Against the Lookout Mountain Defendants, in their official capacities)

         124.    Durand hereby incorporates and restates all allegations previously asserted

  in this Complaint as though fully incorporated herein.

         125.    This claim is brought against the Lookout Mountain Defendants, in their

  official capacities.

         126.    In the course of Durand’s employment with the Lookout Mountain

  Defendants, Durand was advised and/or trained and/or became aware of employment

  policies prohibiting race discrimination in her employment.




                                              - 19 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 20 of 21




         127.   Ms. Durand understood that all employees of the Lookout Mountain

  Defendants were entitled to receive the protections of these policies.

         128.   These policies constituted a contract between the Lookout Mountain

  Defendants and Durand.

         129.   The Lookout Mountain Defendants’ conduct, described in the above

  paragraphs of this Complaint, breached the contract, established by the policies against

  race discrimination.

         130.   Durand has suffered economic and non-economic damages as a direct and

  proximate result of the conduct of the Lookout Mountain Defendants.

                                    JURY TRIAL REQUEST

         Pursuant to Fed. R. Civ. P. 38 (a) (b) (c), all applicable laws providing for a right

  to trial by jury, Durand seeks a jury trial of all claims and issues in this action.

                                     RELIEF REQUESTED

         WHEREFORE, Plaintiff, Latara Durand, respectfully prays for a judgment to be

  entered against the Defendants as follows:

         A.     Against (1) Michelle Barnes, Executive Director, Colorado Department of

  Human Services, in her official capacity; (2) Anders Jacobson, Director, Colorado Division

  of Youth Services, in his official capacity; (3) Erik Julius, Director, Lookout Mountain Youth

  Services Center, in his official capacity; for declaratory relief, prospective injunctive relief

  and equitable relief, including but not limited to possible reinstatement and front pay, and

  for actual and compensatory damages for the breach of contract claim;




                                               - 20 -
Case 1:19-cv-01438-LTB-STV Document 1 Filed 05/21/19 USDC Colorado Page 21 of 21




         B.      Against Mari Shull, in her individual capacity; and Jeremy Ebersbach, in his

  individual capacity, for actual economic damages as established at trial and as

  permissible under the Eleventh Amendment;

         C.      Against Mari Shull, in her individual capacity; and Jeremy Ebersbach, in his

  individual capacity, for compensatory damages, including, but not limited to those for

  future pecuniary and non-pecuniary losses, emotional pain, suffering, inconvenience,

  mental anguish, loss of enjoyment of life, and other non-pecuniary losses;

         D.      Against Mari Shull, in her individual capacity; and Jeremy Ebersbach, in his

  individual capacity, for punitive damages against for all claims as allowed by law in an

  amount to be determined at trial. Pre-judgment and post-judgment interest at the highest

  lawful rate;

         E.      Attorney Fees and Costs;

         F.      All other legal and equitable relief as the Court deems proper.

  Respectfully submitted this 21 May 2019.

          Mitchiner Law, LLC                                Murray Law, LLC
   By:                                                By:
          /s/ Thomas H. Mitchiner                           /s/ Steven Murray
          Thomas H. Mitchiner                               Steven Murray
          Mitchiner Law, LLC                                Mitchiner Law, LLC
          1888 N. Sherman St., Ste 200                      1888 N. Sherman St., Ste 200
          Denver, CO 80203                                  Denver, CO 80203
          Phone: 720-538-0371                               Phone: 720-600-6642
          E-mail:                                           E-mail:
          tmitchiner@mitchinerlawllc.com                    steven@smurraylaw.com
          Attorney for Plaintiff Latara Durand              Attorney for Plaintiff Latara
                                                            Durand




                                             - 21 -
